Acknowledgements
Examiner is withdrawing finality and vacating the previous office action.
This communication is in response to applicant’s response filed on 03/03/2021.
Claims 1-20 are currently pending in this application. Claims 1-4, 8-11, and 15-20 have been amended.
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the applicant’s arguments:
Regarding applicant’s argument under Claim Rejection – 35 U.S.C. §103 that Ciurea (US 20140040134) fails to show or suggest at least the following elements: “matching, by the at least one computing device, enriched transaction data to the record of charge stored in an accounts receivable database based at least in part on at least one of the authorization code or an authorization timestamp associated with the authorization of the transaction in response to receiving, at a periodic interval, the enriched transaction data from at least one of the merchant, the merchant aggregator, or a receipt printer vendor; and associating, by the at least one computing device, the enriched transaction data to the record of charge at the payment processor by incorporating the enriched transaction data into the record of charge stored in the accounts receivable database,” as recited in amended claim 1, examiner respectfully agrees with applicant’s arguments and has issued a new grounds of rejection.
Applicant makes similar arguments for claims 8 and 15, and examiner respectfully agrees with applicant’s arguments for the same reasons listed above for claim 1. 
Similarly, applicant’s arguments that claims 2-7, 9-14, and 16-20 are patentable over the cited prior art since the claims depend from claims 1, 8 and 15, respectively, are moot due to the new Claim Rejections - 35 USC § 103 for claims 1, 8, and 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 20140310160) in view of Liscia (US 20140046843) in further view of Narayanaswami (US 20100082454) in further view of Giddy (US 20160364959) in further view of Sugiyama (US 20150206111).

Regarding Claims 1, 8, and 15, Kumar teaches a method comprising: validating, by at least one computing device, a risk of a transaction authorization request associated with a transaction between at least one of a merchant or a merchant aggregator and a transaction account holder (Paragraphs 0055-0057 and 0060 teach an authorization request message may be sent to a payment processing network and/or an issuer of a payment card to request authorization for a transaction; an authorization request message may also comprise “transaction information,” such as any information associated with a current transaction, such as the transaction amount, merchant identifier, merchant location, etc., as well as any other information that may be utilized in determining whether to identify and/or authorize a transaction; in step 414, a risk assessment is performed by the fraud detection module in the server computer; the risk assessment may utilize any suitable inputs or algorithms to determine the risk of the transaction; for example, the risk assessment may take into account one or more of the following: IP address of the computer that the user is using to conduct the transaction, the transaction location, the transaction amount, the merchant, transaction velocity, past transaction history on the account, recent transaction history, etc.; the authorizing, by the at least one computing device, the transaction in response to validating the risk of the transaction authorization request associated with the transaction (Paragraph 0060 teaches if there is sufficient credit or funds to pay for the current transaction, then the issuer computer may generate and transmit an authorization response message back to the merchant and then the cardholder via the payment processing network and an acquirer (not shown in FIG. 4)); and transmitting, by the at least one computing device, an authorization code to at least one of the merchant or the merchant aggregator, wherein the authorization code comprises data indicating that the transaction has been authorized and that a record of charge has been generated at a payment processor (Paragraph 0061 teaches an authorization response message may be an electronic message 
However, Kumar does not explicitly teach matching, by the at least one computing device, enriched transaction data to the record of charge stored in an accounts receivable database  in response to receiving, at a periodic interval, the enriched transaction data from at least one of the merchant, the merchant aggregator, or a receipt printer vendor, wherein the enriched transaction data includes enriched transaction data that is related to the transaction and that comprises a uniform resource locator (URL); and associating, by the at least one computing device, the enriched transaction data to the record of charge at the payment processor by incorporating the enriched transaction data into the record of charge stored in the accounts receivable database.
Liscia from same or similar field of endeavor teaches matching, by the at least one computing device, enriched transaction data to the record of charge stored in an accounts receivable database  in response to receiving, at a periodic interval, the enriched transaction data from at least one of the merchant, the merchant aggregator, or a receipt printer vendor, wherein the enriched transaction data includes enriched transaction data that is related to the transaction and that comprises a uniform resource locator (URL) (Paragraph 0028, 0031, 0040, 0013-0014, 0045, and 0050 teach the merchant completes a transaction based upon the response to the authorization request; then the POS terminal at the merchant's location communicates, directly or indirectly, and at least from time to time (i.e., periodic interval), with a host computer that is part of the payment card  and associating, by the at least one computing device, the enriched transaction data to the record of charge at the payment processor by incorporating the enriched transaction data into the record of charge stored in the accounts receivable database (Paragraphs 0011-0012, 0014, and 0046 teach if the data should be enhanced with additional merchant information, data enhancement is performed; in response to determining a match exists in the database, appending (i.e., incorporating) the merchant add-on data entry to the transaction request before forwarding the transaction request to the issuer of the payment device; in response to determining a match exists in the database, performing the data enhancement before forwarding the transaction request having the additional merchant information to an issuer of the payment device; the network provider enhances the merchant data "add-on" data pre-specified by the merchant; wherein such add-on data 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar to incorporate the teachings of Liscia to match, by the at least one computing device, enriched transaction data to the record of charge stored in an accounts receivable database  in response to receiving, at a periodic interval, the enriched transaction data from at least one of the merchant, the merchant aggregator, or a receipt printer vendor, wherein the enriched transaction data includes enriched transaction data that is related to the transaction and that comprises a uniform resource locator (URL); and associate, by the at least one computing device, the enriched transaction data to the record of charge at the payment processor by incorporating the enriched transaction data into the record of charge stored in the accounts receivable database.
There is motivation to combine Liscia into Kumar because it is often desirable, from the point of view of both the merchant and the network operator, to provide the cardholder with additional information within the periodic statement pertaining to the merchant and/or network operator. For example, additional information provided within the statement, which might entice the cardholder to purchase additional goods and/or services from the merchant and/or further utilize the services of the network 
However, the combination of Kumar and Liscia does not explicitly teach wherein the enriched transaction data includes the enriched transaction data that is related to the transaction and comprises a uniform resource locator (URL) that provides access to a transaction location map that is related to the transaction, and the transaction location map corresponds to a location of the transaction and comprise a geocode; obtaining, by the at least one computing device via a servicing interface that interacts with a user terminal executing on a client device, a selection of the record of charge from a plurality of records of charge, the selection of the record of charge indicating a request to view the enriched transaction data; obtaining, by the at least one computing device, the enriched transaction data associated with the record of charge from the accounts receivable database in response to receiving a request from the client device to view the enriched transaction data; and transmitting, by the at least one computing device via the servicing interface, a user interface comprising the enriched transaction data to the client device, wherein a printed copy of the user interface comprises the enriched transaction data and the user interface is rendered on the client device via the user terminal.
wherein the enriched transaction data includes the enriched transaction data that is related to the transaction and comprises a uniform resource locator (URL) that provides access to a transaction location map that is related to the transaction, and the transaction location map corresponds to a location of the transaction and comprise a geocode (Paragraphs 0080, 0025-0026, 0045, and 0050-0051 teach the electronic receipt generator (ERG) may be used by credit card companies and may be located remotely from the vendor's business, and connected (e.g., via wired or wireless communication link) to the vendor's POS terminals; when a customer makes a purchase, an ERG may generate an electronic receipt which includes information describing the purchase (e.g., vendor name, address of the store of purchase, items purchased, amount paid by the customer for the items purchased, and date of purchase); FIG. 3 illustrates an exemplary XML schema definition of an electronic receipt; the electronic receipt may contain information such as the vendor name, address and phone number, the customer id, and geocoding information about the vendor's location; the electronic receipt generated by the ERG (e.g., a customer's purchase history) may be encoded with geographical information (e.g., purchase location information) such as latitude and longitude information derived from the street address of the vendor (e.g., electronic receipt provider); the geographical information may be used in combination with other user-defined criteria to display a customer's purchase history on a map on the display device); obtaining, by the at least one computing device via a servicing interface that interacts with a user terminal executing on a client device, a selection of the record of charge from a plurality of records of charge, the selection of the record of charge indicating a request to view the enriched transaction data (Paragraphs 0058 and 0066 teach in particular, upon entering information into the processing device (i.e., client device), the processing device may access map data to generate the map and cause the map to be displayed on the display device; the map displayed would be based on the search criteria input to the search region and may also include a marker such as a “pin” or logo which is located on the map at a precise location of the address (e.g., the vendor's location) which is associated with an electronic receipt returned by the search; the user could then use the input device to move a cursor over the marker which may cause a receipt information box to be displayed on the screen (e.g., superimposed on the map, displayed beside the map, etc.), the box including information associated with the electronic receipt associated with that marker; the electronic receipt information box may include only a summary of the data associated with that receipt; there may be data associated with that electronic receipt that is not included in the electronic receipt information box; in that case, the user may “click on” the electronic receipt box in order to access that information associated with that electronic receipt); obtaining, by the at least one computing device, the enriched transaction data associated with the record of charge from the accounts receivable database in response to receiving a request from the client device to view the enriched transaction data (Paragraphs 0065-0067 teach if a user clicks on the information in the receipt information box, the purchase history search tool may search the receipt vault for that information; clicking on the receipt information box may cause a larger and more detailed version of the receipt information box to appear; for example, the user may click on the electronic receipt information box in FIG. 2A to learn the exact time that the user purchased the milk, eggs and apples from A&P); and transmitting, by the at least one computing device via the servicing interface, a user interface comprising the enriched transaction data to the client device, wherein a printed copy of the user interface comprises the enriched transaction data and the user interface is rendered on the client device via the user terminal (Paragraphs 0067 and 0079 teaches accessing the electronic receipt in the storage device to generate a display screen to display the results of the search in the form of a list and displays a map corresponding to the information included in the electronic receipt).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kumar and Liscia to incorporate the teachings of Narayanaswami for the enriched transaction data to include the enriched transaction data that is related to the transaction and comprises a uniform resource locator (URL) that provides access to a transaction location map that is related to the transaction, and the transaction location map corresponds to a location of the transaction and comprise a geocode; to 
There is motivation to combine Narayanaswami into the combination of Kumar and Liscia because the information from the electronic receipt stored in the receipt vault may be displayed with the map to allow a user to view information from the electronic receipt with respect to the map. For example, information from the electronic receipt may be simultaneously displayed with the map and may be displayed beside the map or superimposed on a part of the map (Narayanaswami Paragraph 0036). Thus, the present invention may be a valuable tool for credit card companies, merchants, card owners and law enforcement. The ability to geo-code receipts and display them on a map provides an easy-to-use visual tool to monitor purchasing history patterns. A cash register clerk at a retail store 
However, the combination of Kumar, Liscia, and Narayanaswami does not explicitly teach matching, by the at least one computing device, enriched transaction data to the record of charge stored in an accounts receivable database based at least in part on at least one of the authorization code or an authorization timestamp associated with the authorization of the transaction.
Giddy from same or similar field of endeavor teaches matching, by the at least one computing device, enriched transaction data to the record of charge stored in an accounts receivable database based at least in part on at least one of the authorization code or an authorization timestamp associated with the authorization of the transaction (Paragraphs 0056-0058 teach the successful transmission of receipt data is identified and handled at step 602; the receipt data can be received in a wide variety of formats; whilst the receipt data can be simply stored in the database as it is received for subsequent processing, the platform is able to process the receipt data to generate a unique receipt signature (e.g., receipt signature may include date of payment transaction) (step 604) for each receipt using the associated receipt data, and store the unique receipt signature with the receipt (step 606) with that is generated; transaction data (e.g., date and time of transaction) (i.e., authorization timestamp) for a payment transaction is identified as being received at step 610; the transaction data is processed to generate a transaction 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kumar, Liscia, and Narayanaswami to incorporate the teachings of Giddy to transmit, by the at least one computing device, a user interface comprising the enriched transaction data and a verified security marker to the client device, wherein a printed copy of the user interface comprises the enriched transaction data and the verified security marker.
There is motivation to combine Giddy into the combination of Kumar, Liscia, and Narayanaswami because the base invention is improved because customers merely have to enroll in the e-receipt vault service, and grant authority to access transaction data from a payment transaction account, in order to have their receipts and purchase history stored for them in the vault database. Electronic receipts are automatically collected from merchant systems or other systems and associated with transaction records and the customer. The receipts are stored automatically for the customer. There is no need for the customer to collect, scan or submit receipts (Giddy Paragraph 0060).
 match, by the at least one computing device, enriched transaction data to the record of charge stored in an accounts receivable database based at least in part on at least one of the authorization code or an authorization timestamp associated with the authorization of the transaction.
Sugiyama from same or similar field of endeavor teaches transmitting, by the at least one computing device, a user interface comprising the enriched transaction data and a verified security marker to the client device, wherein a printed copy of the user interface comprises the enriched transaction data and the verified security marker (Paragraphs 0032, 0037, 0110, and 0129 teach the electronic receipt management server outputs the electronic receipt to the mobile terminal; in this way, a customer may browse the electronic receipt using the mobile terminal; the mobile terminal receives the electronic receipt of the transaction output from the electronic receipt management server after the checkout (transaction) at the POS terminal; specifically, the mobile terminal transmits the electronic receipt inquiry information for designating the membership code and the transaction date to the electronic receipt management server; then, the electronic receipt management server outputs the electronic receipt generated based on electronic receipt data to the mobile terminal according to the electronic receipt inquiry information of the member; the mobile terminal displays the received electronic receipt on a display unit; the mobile terminal which receives the electronic receipt 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kumar, Liscia, Narayanaswami, and Giddy to incorporate the teachings of Sugiyama to transmit, by the at least one computing device, a user interface comprising the enriched transaction data and a verified security marker to the client device, wherein a printed copy of the user interface comprises the enriched transaction data and the verified security marker.
There is motivation to combine Sugiyama into the combination of Kumar, Liscia, Narayanaswami, and Giddy because the electronic receipt is beneficial to a customer who wants to record and track the history of purchase transactions, because the electronic receipt makes recordkeeping easier (Sugiyama Paragraph 0004). The base invention is improved because the customer who views the mobile terminal can recognize that a promotional campaign is being carried out in the store, which may result in increased sales at the store. When the display of the display unit is copied, 
Regarding Claim 8, Kumar teaches a system comprising: a processor (Paragraph 0007 teaches a server computer comprising a processor); and a tangible, non-transitory memory configured to communicate with the processor (Paragraph 0007 teaches a server computer comprising a computer readable medium), the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations (Paragraph 0007 teaches the computer readable medium comprise code, executable by the processor, for implementing a method).
Regarding Claim 15, Kumar teaches an article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that, in response to execution by a computer based system, cause the computer-based system to perform operations (Paragraph 0032 teaches the server computer may also include a computer readable medium, which may also be 

Regarding Claims 2, 9, and 16, the combination of Kumar, Liscia, Narayanaswami, Giddy, and Sugiyama teaches all the limitations of claims 1, 8, and 15 above; however the combination does not explicitly teach wherein the enriched transaction data further comprises an image of at least one of warranty documents, return policies, the transaction location map or a product manual associated with the transaction.
Narayanaswami further teaches wherein the enriched transaction data further comprises an image of the transaction location map associated with the transaction (Paragraphs 0074-0075 teach as illustrated in the exemplary display screen in FIG. 2D, the search region may be displayed as a search map which includes a marker (e.g., pin) for identifying a location associated with an electronic receipt stored in the vault; for example, the user may use the input device and click on a location 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kumar, Liscia, Narayanaswami, Giddy, and Sugiyama to incorporate the further teachings of Narayanaswami for the enriched transaction data to further comprise an image of the transaction location map associated with the transaction.
There is motivation to further combine Narayanaswami into the combination of Kumar, Liscia, Narayanaswami, Giddy, and Sugiyama because of the same reasons listed above for claims 1, 8, and 15.

Regarding Claims 3, 10, and 17, the combination of Kumar, Liscia, Narayanaswami, Giddy, and Sugiyama teaches all the limitations of claims 1, 8, and 15 above; however the combination does not explicitly teach wherein the enriched transaction data further comprises at least one of warranty documents, a product manual, an electronic receipt information, a document, a tag, a note, a reminder related to the transaction, an itinerary, tracking services or a deadline.
Narayanaswami further teaches wherein the enriched transaction data further comprises an electronic receipt information (Paragraph 0045 teaches FIG. 3 illustrates an exemplary XML schema definition of an electronic receipt; the electronic receipt may contain information such as the vendor name, address and phone number, the customer id, geocoding information about the vendor's location, the type of receipt, and information about the receipt's visibility).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kumar, Liscia, Narayanaswami, Giddy, and Sugiyama to incorporate the further teachings of Narayanaswami for the enriched transaction data to further comprise an electronic receipt information.
There is motivation to further combine Narayanaswami into the combination of Kumar, Liscia, Narayanaswami, Giddy, and Sugiyama because of the same reasons listed above for claims 1, 8, and 15.

Regarding Claims 4, 11, and 18, the combination of Kumar, Liscia, Narayanaswami, Giddy, and Sugiyama teaches all the limitations of claim 1, 8, and 15 above; however the combination does not explicitly teach wherein the enriched transaction data is matched to the record of charge based on at least one of a merchant ID, a merchant name, a transaction date, or a transaction amount.
wherein the enriched transaction data is matched to the record of charge based on at least one of a merchant ID, a merchant name, a transaction date, or a transaction amount (Paragraphs 0012-0013 teach the method further includes the steps of comparing the data identifying the merchant to a database including merchant add-on data entries to determine if a match exists in the database; the add-on data entry for the corresponding merchant or program the merchant participates in may include one or more of a legal entity name of the merchant or program, a URL of the merchant or program, a telephone number of the merchant, informative text relating to the merchant or program, text which may include a call to action with respect to the merchant, or any combination of the above).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kumar, Liscia, Narayanaswami, Giddy, and Sugiyama to incorporate the teachings of Liscia for the enriched transaction data to be matched to the record of charge based on at least one of a merchant ID, a merchant name, a transaction date, a transaction amount, the authorization code, or an authorization timestamp.
There is motivation to combine Liscia into the combination of Kumar, Liscia, Narayanaswami, Giddy, and Sugiyama because it is often desirable, from the point of view of both the merchant and the network operator, to provide the cardholder with additional information within the periodic statement pertaining to the merchant and/or network operator. For example, 

Regarding Claims 5, 12, and 19, the combination of Kumar, Liscia, Narayanaswami, Giddy, and Sugiyama teaches all the limitations of claims 1, 8, and 15 above; however the combination does not explicitly teach returning, by the at least one computing device, the enriched transaction data to the transaction account holder, in response to a request for the enriched transaction data.
Narayanaswami further teaches returning, by the at least one computing device, the enriched transaction data to the transaction account holder, in response to a request for the enriched transaction data (Paragraphs 0055 and 0058 teach the purchase history displayed on a map may be filtered based on user input; for example, the vendor or provider in the transaction, the category of vendor or provider in the transaction, the monetary amount of the transaction, a threshold or range for the monetary amount of the transaction, the date of the transaction, a threshold or range for the date of the transaction, the time of the transaction, a threshold or range for the time of the transaction, or the goods and services purchased; upon entering the information into the processing device, the processing device may access map data to generate the map and 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kumar, Liscia, Narayanaswami, Giddy, and Sugiyama to incorporate the further teachings of Narayanaswami to return, by the at least one computing device, the enriched transaction data to the transaction account holder, in response to a request for the enriched transaction data.
There is motivation to further combine Narayanaswami into the combination of Kumar, Liscia, Narayanaswami, Giddy, and Sugiyama because of the same reasons listed above for claims 1, 8, and 15.

Regarding Claims 6 and 13, the combination of Kumar, Liscia, Narayanaswami, Giddy, and Sugiyama teaches all the limitations of claims 1 and 8 above; however the combination does not explicitly teach returning, by the at least one computing device, the enriched transaction data to the transaction account holder, in response to a request for the enriched transaction data associated with the record of charge.
Narayanaswami further teaches returning, by the at least one computing device, the enriched transaction data to the transaction account holder, in response to a request for the enriched transaction data associated with the record of charge (Paragraphs 0036 and 0065-0067 teach information from the electronic receipt stored in the receipt vault may be displayed with the map to allow a user to view information from the electronic receipt with respect to the map; for example, information from the electronic receipt may be simultaneously displayed with the map and may be displayed beside the map or superimposed on a part of the map; if a user clicks on the information in the receipt information box, the purchase history search tool may search the receipt vault for that information; clicking on the receipt information box may cause a larger and more detailed version of the receipt information box to appear; for example, the user may click on the electronic receipt information box in FIG. 2A to learn the exact time that the user purchased the milk, eggs and apples from A&P).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kumar, Liscia, Narayanaswami, Giddy, and Sugiyama to incorporate the further teachings of Narayanaswami to return, by the at least one computing device, the enriched transaction data to the transaction account holder, in response to a request for the enriched transaction data associated with the record of charge.
.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 20140310160) in view of Liscia (US 20140046843) in further view of Narayanaswami (US 20100082454) in further view of Giddy (US 20160364959) in further view of Sugiyama (US 20150206111) in further view of Sheng (US 20160171611).

Regarding Claims 7, 14, and 20, the combination of Kumar, Liscia, Narayanaswami, Giddy, and Sugiyama teaches all the limitations of claims 1, 8, and 15 above; however the combination does not explicitly teach generating, by the at least one computing device, an enriched transaction data reminder based on the enriched transaction data, and transmitting, by the at least one computing device, the enriched transaction data reminder to the transaction account holder.
Sheng from same or similar field of endeavor teaches generating, by the at least one computing device, an enriched transaction data reminder based on the enriched transaction data, and transmitting, by the at least one computing device, the enriched transaction data reminder to the transaction account holder (Paragraphs 0011 and 0012 teach the application programming interface (API) can be configured to receive the notification (i.e., receipt) of an event trigger which may comprise a return due date reminder, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kumar, Liscia, Narayanaswami, Giddy, and Sugiyama to incorporate the teachings of Sheng to transmit an enriched transaction data reminder to the transaction account holder.
There is motivation to further combine Sheng into the combination of Kumar, Liscia, Narayanaswami, Giddy, and Sugiyama because computer-implemented systems and methods that create useful reminders of follow-up actions based on data analysis that are automatically transmitted to receiving devices provide a secure and integrated platform for e-commerce transactions (Sheng Paragraph 0006).

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Izenson et al. (US 20190236601) teaches a system for identifying and associating merchant attributes data of a merchant with transaction data may be integrated with existing payment processing systems to provide for detailed merchant attributes data (e.g., merchant name, merchant ownership data, and merchant address data). The system may receive and modify merchant attributes 
Dimmick (US 20160148212) teaches a method is disclosed for enabling transaction reversal processes without utilizing sensitive information. Instead of being identified by sensitive information, the transaction associated with a reversal can be identified by a transaction identifier that is generated by a resource provider.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/C.P.J./Examiner, Art Unit 3685

/JAY HUANG/Primary Examiner, Art Unit 3685